DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-18 have been considered but are moot because the new ground of rejection set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1) in view of Wu et al. US PG-Pub (US 20200057831 A1).
Regarding Claim 1, Nguyen teaches a medical image processing device, comprising: a processor configured to execute a program to ([0065] A control system 30 that controls the parameters of operation of the radiation therapy system. Generally speaking, the control system 30 is a computer system comprising one or more processors with associated working memory, data storage and other necessary hardware, that operates under control of software instructions to receive input data from one or more of a user, other components of the system (e.g. the imaging system 16), and outputs control signals to control the operation of the radiation therapy system.):  acquire a fluoroscopic image of a patient as a first image(¶[0068] In use, the general method of operation of the system 10 is as follows. The radiation source and imaging system rotates around the patient during treatment. The imaging system acquires 2D projections of the target separated by an appropriate time interval); track an object photographed in the first image on the basis of a first feature common to object images that are a plurality of images of the object (¶[0004], KIM is a real-time image guidance technique that utilises existing radiotherapy technologies found in cancer care centres (i.e. on-board x-ray images). KIM exploits fiducial markers implanted inside the tumour (organ) and reconstructs their location by acquiring multiple images of the target using the on-board kilovoltage (KV) beam (which is a low energy X-ray imager) and determining any motion in the left-right (LR), superior-inferior (SI), and anterior-posterior (AP) directions. KIM Tracking has also been developed, which dynamically modifies the position of a multi leaf collimator (MLC) while delivering the treatment dose based on the tumour position reconstructed by KIM. The examiner interprets the prior art is detecting a lesion in the image and tracking the position of the marker in realtime)
and learn the first feature common to the object images included in the plurality of training images. (¶[0070], The learning phase 201 uses an imaging procedure 204, e.g. Cone Beam CT, before treatment to initialise 206 the parameters for a movement tracking framework. As described below, target segmentation 208 is used to identify fiducial markers in the target during initialisation. [0073] The training of a CNN requires a large dataset of training images for it to accurately learn the required
features. The examiner interprets the prior art is learning the position of the marker in order to train a CNN to track the movement of the marker.)
Nguyen does not explicitly teach the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions.
	Ishikawa teaches the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions. ([0034] As described above, with use of a plurality of images simultaneously captured from different directions and having different sensitivities, it is possible to recognize, e.g., a marker 14 in a lung and a marker 14 hidden by high density material, such as bone, in any of the images having different sensitivities. Then, application of pattern matching independently for a plurality of images having different sensitivities enables accurate identification of the position of the marker 14 in different conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Ishikawa in order to simultaneously photograph the object within a body of a patient in different directions. One skilled in the art would have been motivated to modify Nguyen in this manner in order to accurate identify the position of the marker in different conditions. (Ishikawa, ¶[0034])
However, Nguyen and Ishikawa do not explicitly teach acquire a plurality of training images based on simulation images obtained by simulating the object images in a case where the object is photographed in the first image on a basis of a plurality of directions of a object of an imaging device that is configured to capture the first image and a three-dimensional shape of the object;
Wu teaches acquire a plurality of training images based on simulation images obtained by simulating the object images in a case where the object is photographed in the first image on a basis of a plurality of directions of a object of an imaging device that is configured to capture the first image and a three-dimensional shape of the object; (¶[0063] At act 1405, synthetic depth data is generated using the multi-shot pattern based structured light sensor model. For example, the synthetic depth data is generated based on three-dimensional CAD data. The synthetic depth data may be labeled or annotated for machine learning (e.g., ground truth data). Each image represented by the synthetic depth data is for a different pose of the object. Any number of poses may be used. For example, synthetic depth data may be generated by rendering depth images and reconstructing point cloud data from the rendered images from different view points. [0064] At act 1407, an algorithm is trained based on the generated synthetic depth data. For example, the algorithm may be a machine learning artificial agent, such as a convolutional neural network. The convolutional neural network is trained to extract features from the synthetic depth data. In this training stage, the convolutional neural network is trained using labeled poses from the synthetic training data. Training data captured of the object by the light sensor may also be used. [0065] At act 1409, a pose of the object is estimated using the trained algorithm. The examiner interprets the prior art is generating synthetic training data by simulating the object in different poses/orientations and that synthetic training data is fed into a machine learning algorithm to determine the pose/orientation of the object being tracked.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen and Ishigawa with Wu in order to generate simulated data of the object in different orientations for training. One skilled in the art would have been motivated to modify Nguyen and Ishigawa in this manner in order to estimate a pose of the object based on the received depth data of the object using the trained algorithm. (Wu, ¶[0006])
Regarding Claim 6, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 1, where Nguyen further teaches wherein one of the training  (¶[0095] The normalised image is classified as a “marker” or “background” using the trained CNN. If the image is identified to be a “marker”, it is classified as positive and if it is identified to be “background”, it is classified as negative. The centre location of a positive image is recorded in a logical array to be used later to determine the marker position. This process outlined is repeated until the entire image tracking window has been searched. In the case of overlapping markers, the width of the two tracking windows is reduced as the markers approach to ensure that the approaching markers are not detected in the alternate window. Once the markers begin to separate, the tracking windows separate and gradually increase in width to the original size.)
Regarding Claim 7, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 1, where Nguyen further teaches wherein the processor is further configured to execute the program to: acquire a fluoroscopic image (¶[0061], An imaging system 16 arranged to generate a succession of images 18 comprising a two dimensional projection of a field of view and in which the location of the target may be identified. The imaging system 16 includes a second radiation source 20 that emits at least one imaging beam 22 along a second beam axis The examiner interprets that the imaging system has multiple image to acquire a succession of images of the patient.) captured at a time different from that of the first image as a second image (¶[0068], The imaging system acquires 2D projections of the target separated by an appropriate time interval. As discussed above, the target (tumour) will be marked by the placement of fiducial markers within or about the target); extract an object image photographed in the second image and acquire a training image associated with a posture of the object photographed in the second image. (¶[0068], The control system 30 uses the periodically received 2D projections (e.g. kV X-ray images) to estimate the tumour's position. The control system therefore needs a mechanism for determining the position of the fiducials and then performing ongoing estimation of the target's location and orientation in 3-dimensions. (¶[0070], The learning phase 201 uses an imaging procedure 204, e.g. Cone Beam CT, before treatment to initialise 206 the parameters for a movement tracking framework. As described below, target segmentation 208 is used to identify fiducial markers in the target during initialisation. After initialisation, the method moves to the treatment phase 202. During the treatment phase the treatment beam is activated and the target irradiated, movement tracking system will update the tumour's translational and rotational motion 224 in real-time using the small-field kV images 220. As explained in more detail below, the position of the fiducial markers is identified and this data is used to check and possibly update a position estimation model. The examiner interprets the prior art is segmenting the marker in the images acquired by the imaging system in order to determine the target’s location and orientation in 3d.)
Regarding Claim 12, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 1, where Nguyen further teaches wherein the processor is further configured to execute the program to control treatment on a treatment target portion on the basis of position information of the tracked object(¶[0065], the control system receives images from the imaging system, analyses those images to determine the position of fiducial markers present in the target (thereby estimating the motion of the target), and then issues a control signal to adjust the system 10 to better direct the treatment beam 14 at the target.).
Regarding Claim 13, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 12, where Nguyen further teaches wherein the processor is configured to execute the program to control photography of the object on the basis of the position information of the tracked object(¶[0065], the control system receives images from the imaging system, analyses those images to determine the position of fiducial markers present in the target (thereby estimating the motion of the target), and then issues a control signal to adjust the system 10 to better direct the treatment beam 14 at the target.).
Regarding Claim 14, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 1, where Nguyen further teaches wherein the object is the marker placed within the body of the patient. ([0080], The patients received either a standard fractionation treatment (80 Gy in 40 fractions) or a boosted high dose treatment (2×25 Gy+23×2 Gy). Each of the patients and the phantom had three implanted cylindrical gold fiducial markers and two patients had overlapping markers.)
Regarding Claim 15, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 14, where Nguyen further teaches wherein the marker has a shape other than a spherical shape. (¶[0080] The cylindrical shaped marker CNNs were trained using intrafraction kV images from a phantom and five fractions from three prostate cancer patients undergoing radiotherapy at the Royal North Shore Hospital, Australia. The examiner interprets that the prior art is using cylindrical shaped marker data)
Regarding Claim 16, the combination of Nguyen, Ishikawa and Wu teaches a treatment system, comprising: the medical image processing device according to claim 1; where Nguyen further teaches   a treatment device comprising an irradiator configured to irradiate a treatment target portion with a treatment beam (¶[0061], The system 10 includes: [0062] A radiation source 12 for emitting at least one treatment beam of radiation. The radiation source emits the treatment beam 14 along a first beam axis towards the patient being treated.) and an imaging device configured to photograph the object(¶[0063] An imaging system 16 arranged to generate a succession of images 18 comprising a two dimensional projection of a field of view and in which the location of the target may be identified. The imaging system 16 includes a second radiation source 20 that emits at least one imaging beam 22 along a second beam axis); and a controller configured to control treatment on the treatment target portion on a basis of position information of the tracked object (¶[0065], the control system receives images from the imaging system, analyses those images to determine the position of fiducial markers present in the target (thereby estimating the motion of the target), and then issues a control signal to adjust the system 10 to better direct the treatment beam 14 at the target.)
Regarding Claim 17, the combination of Nguyen, Ishikawa and Wu teaches the treatment system according to claim 16, where Nguyen further teaches further comprising: a display configured to display the position information of the tracked object. (¶[0093] The location of the tracking window is updated every frame by using the marker positions from the previous frame. Currently, the marker detection for each tracking window is performed linearly. However, the speed of detection can by further reduced by processing all of the tracking windows at once in parallel on a CPU. The examiner interprets that the prior art is displaying a tracking window on a CPU to display the position of the marker in the image.)
Regarding Claim 18, Nguyen teaches A non-transitory computer-readable storage medium storing instructions which when executed by a medical image processing program cause a processor to perform a method, the method comprising (¶[0045] According to another aspect of the present invention, there is provided a computer software product comprising a sequence of instructions storable on one or more computer-readable storage media): acquiring a fluoroscopic image of a patient as a first image(¶[0068] In use, the general method of operation of the system 10 is as follows. The radiation source and imaging system rotates around the patient during treatment. The imaging system acquires 2D projections of the target separated by an appropriate time interval); tracking an object photographed in the first image on the basis of a first feature common to object images that are a plurality of images of the object(¶[0004], KIM is a real-time image guidance technique that utilises existing radiotherapy technologies found in cancer care centres (i.e. on-board x-ray images). KIM exploits fiducial markers implanted inside the tumour (organ) and reconstructs their location by acquiring multiple images of the target using the on-board kilovoltage (KV) beam (which is a low energy X-ray imager) and determining any motion in the left-right (LR), superior-inferior (SI), and anterior-posterior (AP) directions. KIM Tracking has also been developed, which dynamically modifies the position of a multi leaf collimator (MLC) while delivering the treatment dose based on the tumour position reconstructed by KIM.)
and learn the first feature common to the object images included in the plurality of training images. (¶[0070], The learning phase 201 uses an imaging procedure 204, e.g. Cone Beam CT, before treatment to initialise 206 the parameters for a movement tracking framework. As described below, target segmentation 208 is used to identify fiducial markers in the target during initialisation. [0073] The training of a CNN requires a large dataset of training images for it to accurately learn the required
features. The examiner interprets the prior art is learning the position of the marker in order to train a CNN to track the movement of the marker.)
Nguyen does not explicitly teach the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions.
Ishikawa teaches the images of the object are obtained by simultaneously photographing the object placed within a body of the patient in a plurality of directions. ([0034] As described above, with use of a plurality of images simultaneously captured from different directions and having different sensitivities, it is possible to recognize, e.g., a marker 14 in a lung and a marker 14 hidden by high density material, such as bone, in any of the images having different sensitivities. Then, application of pattern matching independently for a plurality of images having different sensitivities enables accurate identification of the position of the marker 14 in different conditions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen with Ishikawa in order to simultaneously photograph the object within a body of a patient in different directions. One skilled in the art would have been motivated to modify Nguyen in this manner in order to accurate identify the position of the marker in different conditions. (Ishikawa, ¶[0034])
However, Nguyen and Ishikawa do not explicitly teach acquiring a plurality of training images based on simulation images obtained by simulating the object images in a case where the object is photographed in the first image on a basis of a plurality of directions of the object of an imaging device that is configured to capture the first image and a three-dimensional shape of the object;
Wu teaches acquiring a plurality of training images based on simulation images obtained by simulating the object images in a case where the object is photographed in the first image on a basis of a plurality of directions of the object of an imaging device that is configured to capture the first image and a three-dimensional shape of the object; (¶[0063] At act 1405, synthetic depth data is generated using the multi-shot pattern based structured light sensor model. For example, the synthetic depth data is generated based on three-dimensional CAD data. The synthetic depth data may be labeled or annotated for machine learning (e.g., ground truth data). Each image represented by the synthetic depth data is for a different pose of the object. Any number of poses may be used. For example, synthetic depth data may be generated by rendering depth images and reconstructing point cloud data from the rendered images from different view points. [0064] At act 1407, an algorithm is trained based on the generated synthetic depth data. For example, the algorithm may be a machine learning artificial agent, such as a convolutional neural network. The convolutional neural network is trained to extract features from the synthetic depth data. In this training stage, the convolutional neural network is trained using labeled poses from the synthetic training data. Training data captured of the object by the light sensor may also be used. [0065] At act 1409, a pose of the object is estimated using the trained algorithm. The examiner interprets the prior art is generating synthetic training data by simulating the object in different poses/orientations and that synthetic training data is fed into a machine learning algorithm to determine the pose/orientation of the object being tracked.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Nguyen and Ishigawa with Wu in order to generate simulated data of the object in different orientations for training. One skilled in the art would have been motivated to modify Nguyen and Ishigawa in this manner in order to estimate a pose of the object based on the received depth data of the object using the trained algorithm. (Wu, ¶[0006])
Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1) in view of Wu et al. US PG-Pub (US 20200057831 A1) in view of Takahashi et al. US PG-Pub(US 20200155870 A1).
Regarding Claim 4, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 1, they don’t explicitly teach wherein the training image is an image in which the simulation image and the first image are combined
Takahashi teaches wherein the training image is an image in which the simulation image and the first image are combined. (¶[0095] FIG. 9 is a schematic diagram illustrating an X-ray fluoroscopic image 200, label images 201, 202 representing the region of the specific site, and the like. [0096] As illustrated in the diagram, by performing discrimination using the previously learned discriminator for the X-ray fluoroscopic image 200, the two-channel label images, i.e., the background label image 201 and the specific site label image 202 are created. The two-channel label images are created for an X-ray fluoroscopic image 200 of each frame. Then, the specific site region 204 is determined, and an image 203 in which a display representing the specific site region 204 and the fluoroscopic image are superimposed is created.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen, Ishikawa and Wu in order to combine the first image and simulation image to create the training image. One skilled in the art would have been motivated to modify Nguyen, Ishikawa and Wu in this manner in order to detect the position of the specific site or track the specific site in real time. (Takahashi, ¶[0104])
Regarding Claim 5, the combination of Nguyen, Ishikawa, Wu and Takahashi teaches the medical image processing device according to claim 1, where Takahashi further teaches wherein the training image is an image in which the simulation image and a clinical image obtained by photographing a range, which is the same as that of the first image, are combined. (¶[0095] FIG. 9 is a schematic diagram illustrating an X-ray fluoroscopic image 200, label images 201, 202 representing the region of the specific site, and the like. [0096] As illustrated in the diagram, by performing discrimination using the previously learned discriminator for the X-ray fluoroscopic image 200, the two-channel label images, i.e., the background label image 201 and the specific site label image 202 are created. The two-channel label images are created for an X-ray fluoroscopic image 200 of each frame. Then, the specific site region 204 is determined, and an image 203 in which a display representing the specific site region 204 and the fluoroscopic image are superimposed is created. The examiner interprets that the x-ray fluoroscopic image and simulation image are obtained from the same range and they are then superimposed to generate the training image.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen, Ishikawa and Wu in order to combine the first image and simulation image to create the training image. One skilled in the art would have been motivated to modify Nguyen, Ishikawa and Wu in this manner in order to detect the position of the specific site or track the specific site in real time. (Takahashi, ¶[0104])
Regarding Claim 10, while the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 1, they do not explicitly teach wherein the processor is further configured to execute the program to: display the first image; and superimpose and display position information of the object tracked within the first image within the displayed first image.
Takahashi teaches wherein the processor is further configured to execute the program to: display the first image and superimpose and display position information of the object tracked within the first image within the displayed first image (¶[0096], The two-channel label images are created for an X-ray fluoroscopic image 200 of each frame. Then, the specific site region 204 is determined, and an image 203 in which a display representing the specific site region 204 and the fluoroscopic image are superimposed is created.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen, Ishikawa and Wu in order to display the position information with the first image. One skilled in the art would have been motivated to modify Nguyen, Ishikawa and Wu in this manner in order to display a specific site region. (Takahashi, ¶[0096])
Regarding Claim 11, the combination of Nguyen, Ishikawa and Takahashi teaches the medical image processing device according to claim 10, where Takahashi further teaches wherein the processor is further configured to execute the program to superimpose and display position information of a treatment target portion within the displayed first image. (¶[0096], The two-channel label images are created for an X-ray fluoroscopic image 200 of each frame. Then, the specific site region 204 is determined, and an image 203 in which a display representing the specific site region 204 and the fluoroscopic image are superimposed is created.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Takahashi to Nguyen, Ishikawa and Wu in order to display the position information with the first image. One skilled in the art would have been motivated to modify Nguyen, Ishikawa and Wu in this manner in order to display a specific site region. (Takahashi, ¶[0096])
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1) in view of Wu et al. US PG-Pub (US 20200057831 A1) in view of Terunuma et al. US PG-Pub (US 20200005472 A1).
Regarding Claim 8, while the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 7, they do not explicitly teach wherein the training image is an image in which the object image extracted from the second image and a clinical image in which a range, which is the same as that of the second image, is photographed are combined.
Terunuma teaches wherein the training image is an image in which the object image extracted from the second image and a clinical image in which a range, which is the same as that of the second image, is photographed are combined.  (¶[0023], an image separation unit configured to separate and extract the tracking object section image which includes the image feature of the tracking object and the separation non-tracking object image which does not include the image feature of the tracking object, from a learning original image including the image feature of the tracking object; a non-tracking object image edition unit configured to edit the separation non-tracking object image to create the plurality of edited non-tracking object images; and the superimposed image creation unit configured to create the superimposed image based on the tracking object section image and the non-tracking object image. The examiner interprets that the prior art is extracting the tracking object from the image and separating the background of the clinical image and superimposing the two together.) 
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Terunuma to Nguyen, Ishikawa and Wu in order to extract the object from the second image and combine it with the clinical image. One skilled in the art would have been motivated to modify Nguyen, Ishikawa and Wu in this manner in order to accurately track the tumor. (Terunuma, ¶[0129])
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US PG-Pub (US 20210038921 A1) in view of Ishikawa et al (US 20120041250 A1) in view of Wu et al. US PG-Pub (US 20200057831 A1) in view of Fujii et al. US PG-Pub (US 20200054897 A1).
Regarding Claim 9, the combination of Nguyen, Ishikawa and Wu teaches the medical image processing device according to claim 1, Nguyen further teaches wherein the processor is further configured to execute the program to: detect a posture of the object on a basis of position information of the tracked objects(¶[0068],The control system 30 uses the periodically received 2D projections (e.g. kV X-ray images) to estimate the tumour's position. The control system therefore needs a mechanism for determining the position of the fiducials and then performing ongoing estimation of the target's location and orientation in 3-dimensions. The examiner interprets the control system is using the position of the tumor to determine the orientation of the marker.)  
They don’t explicitly teach acquire a template of one of the object image select the template associated with the posture of the object; track the object using the selected template in a case where the template 
Fujii teaches: acquire a template of one of the object images¶[0037] The acquisition of captured image with the X-ray imaging apparatus is performed at fixed interval of, e.g., 30 Hz. The acquired captured image shows the marker 29 embedded in the body. The position of the marker 29 in the irradiation object 26 is specified by template matching with respect to a prepared template image of the marker 29.); ; select the template associated with the posture of the object; track the object using the selected template in a case where the template (¶[0057] After the start of the X-ray imaging, the operator selects a marker 29 to be tracked on the screen, thus starts tracking of the marker 29 on the respective captured images obtained with the X-ray imaging apparatuses. The tracking of the marker 29 is performed by using template matching. In the template matching, a position which best matches the pattern of the marker 29 image previously registered as a template image is searched for on the captured image. A position having a maximum matching score on the respective captured images is detected as the marker 29, and is tracked. The examiner interprets that a template that closely matches the marker will be used to perform template matching in order to track the marker.)
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Fujii to Nguyen, Ishikawa and Wu in order to perform template matching on the object. One skilled in the art would have been motivated to modify Nguyen, Ishikawa and Wu in this manner in order to measure the position of the marker being irradiated with the proton beam. (Fujii, ¶[0033])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                       

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663